Case 1:19-cv-23980-JLK Document 11 Entered on FLSD Docket 12/23/2019 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 1:19-cv-23980-JLK


   ALYSSA FREIRE,

             Plaintiff,

   v.

   ADRIENNE         ARSHT  CENTER
   FOUNDATION, INC., A Florida Not
   for Profit Corporation,

             Defendant.

                                            /

        JOINT MOTION FOR APPROVAL OF SETTLEMENT AGREEMENT AND
                DISMISSAL OF THE LAWSUIT WITH PREJUDICE

        Plaintiff, Alyssa Freire, and Defendant, Adrienne Arsht Center Foundation, Inc., by and

 through their respective undersigned counsel, jointly move this Court to approve the parties’

 settlement of Plaintiff’s claims in this action, which arise under the Fair Labor Standards Act.

 Upon approval of the agreement, the parties then ask that the Court dismiss this entire action

 with prejudice.

        1.         This case involves claims made under the Fair Labor Standards Act (“FLSA”).

 Plaintiff claims that Defendant misclassified her as an apprentice, and that, as a result of that

 misclassification, Plaintiff is owed certain minimum and overtime wage pay. See Complaint,

 D.E. 1, ¶¶ 14-18.

        2.         Defendant denies all of Plaintiff’s allegations and maintains that it complied with

 the FLSA. To avoid the costs and expenses of litigation, however, the parties, through their

 counsel, have reached a settlement of Plaintiff’s claims.
Case 1:19-cv-23980-JLK Document 11 Entered on FLSD Docket 12/23/2019 Page 2 of 4




        3.         This Court has previously held that approval of certain FLSA settlements is not

 needed where both parties are represented by counsel. See Fernandez v. A-1 Duran Roofing,

 Inc., No. 12-cv-20757, 2013 WL 684736, at *1 (S.D. Fla. Feb. 25, 2013) (King, J.) (holding

 “approval is not necessary” because “both parties were represented by counsel and therefore

 negotiated a settlement of this matter in an adversarial proceeding.”).

        4.         Recognizing, however, that many courts generally require approval of FLSA

 settlements, the parties hereby submit their agreement to the Court in order to give final binding

 effect to their settlement, pursuant to the Eleventh Circuit’s pronouncement in Lynn’s Food

 Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982), wherein the Eleventh Circuit stated:

                   There are only two ways in which back wage claims arising under
                   the FLSA can be settled or compromised by employees. First, under
                   section 216(c), the Secretary of Labor is authorized to supervise
                   payment to employees of unpaid wages owed to them . . . . The only
                   other route for compromise of FLSA claims is provided in the
                   context of suits brought directly by employees against their
                   employer under section 216(b) to recover back wages for FLSA
                   violations. When employees bring a private action for back wages
                   under the FLSA, and present to the district court a proposed
                   settlement, the district court may enter a stipulated judgment after
                   scrutinizing the settlement for fairness.

 Id. at 1352-53.

        5.         According to Lynn’s Food, if the settlement reflects a reasonable compromise

 over issues that are actually in dispute, the Court may approve the settlement “in order to

 promote the policy of encouraging settlement of litigation.” Id. at 1354.

        6.         A copy of the parties’ settlement agreement for Court review is attached as

 Exhibit A.




                                                   -2-
Case 1:19-cv-23980-JLK Document 11 Entered on FLSD Docket 12/23/2019 Page 3 of 4




         7.      The parties believe that the settlement reflects a fair and reasonable compromise

 over disputed issues of liability and damages. To facilitate settlement discussions, the parties

 voluntarily exchanged records and information concerning the amount of hours Plaintiff

 allegedly worked. The amount of money Plaintiff is receiving reflects a fair compromise

 between the possibility that she would recover nothing if Defendant prevailed on its defense, and

 the possibility of obtaining all the relief she would be entitled to if the ultimate fact-finder

 endorsed her record of hours worked, as opposed to Defendant’s records of hours worked.

         8.      At all times, both parties were represented by counsel experienced in the litigation

 of employment law cases, including those filed under the FLSA. The parties voluntarily agreed

 to the terms of the settlement and acknowledge that the settlement reflects a negotiated resolution

 of this dispute, taking into account the risks and expenses associated with litigation. Further,

 there was no collusion, fraud, intimidation, or other inappropriate conduct by either Plaintiff or

 Defendant in this case.

         9.      The amount called for in the Agreement for the payment of Plaintiff counsel’s

 attorneys’ fees and costs was negotiated separately from the amount that will be paid to Plaintiff.

         10.     Based upon all of the foregoing, the parties jointly believe that the settlement terms

 are fair and reasonable. Accordingly, the Parties respectfully request that the Court grant this Joint

 Motion for Approval of the Settlement and enter a final order dismissing this action with prejudice.

         WHEREFORE, the Parties respectfully request this Court issue an Order (1) approving

 the Parties’ settlement, and (2) dismissing Plaintiff’s action with prejudice. A proposed Order

 granting the relief requested herein is attached as Exhibit B.




                                                   -3-
Case 1:19-cv-23980-JLK Document 11 Entered on FLSD Docket 12/23/2019 Page 4 of 4




         Respectfully submitted, this 23rd day of December, 2019.


  Richard Celler Legal, P.A.                       Hunton Andrews Kurth LLP
  Counsel for Plaintiff                            Counsel for Defendant

  By: /s/ Noah E. Storch                           By: /s/ Daniel J. Butler
     Noah E. Storch                                   Terence G. Connor
       Florida Bar No. 0085476                          Florida Bar No. 291153
       noah@floridaovertimelawyer.com                   tconnor@huntonAK.com
     10368 W. State Road 84, Suite 103                Daniel J. Butler
     Davie, Florida 33324                               Florida Bar No. 111398
     Telephone: (866) 344-9243                          dbutler@huntonAK.com
                                                      1111 Brickell Avenue, Suite 2500
                                                      Miami, Florida 33131
                                                      Telephone: (305) 810-2500



                                    CERTIFICATE OF SERVICE

         I hereby certify that on this 23rd day of December, 2019, a true and correct copy of the

 foregoing was served via ECF on counsel for Plaintiff, Noah E. Storch, Esq., Richard Celler Legal,

 P.A., 10368 W. State Road 84, Suite 103, Davie, FL 33324.

                                                 By: /s/ Daniel J. Butler
                                                      Daniel J. Butler




                                                -4-

 099997.0005958 EMF_US 77811471v1
